This suit was originally brought in the court of a justice of the peace, by appellee, Hobbs, against Lino Trevino and others, to recover the amount of a promissory note for $150, with interest and attorney's fees. Upon appeal to the county court, Hobbs recovered as prayed for, and Trevino and his associate have appealed.
Appellants have filed no assignments of error or briefs in this court, and it appearing that the court below had jurisdiction of the parties and subject-matter, and no fundamental error being apparent upon inspection of the record.
The judgment will be affirmed.
 *Page 25